Citation Nr: 1451783	
Decision Date: 11/21/14    Archive Date: 11/26/14

DOCKET NO.  09-27 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for the service-connected idiopathic brachioplexopathy of the left (non-dominant) shoulder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel




INTRODUCTION

The Veteran served on active duty from September 1982 to September 1985 and from November 1990 to July 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a February 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida that reduced the evaluation of the service-connected left shoulder disability from 10 percent to zero percent, to be effective from May 1, 2009.

In November 2012, the Board issued a decision that restored the 10 percent rating for the left shoulder disability.  The Board's action remanded the issue of entitlement to an evaluation in excess of 10 percent to the agency of original jurisdiction (AOJ) for additional development, which has been accomplished.  Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDINGS OF FACT

1.  The Veteran is right-handed.

2.  The service-connected left shoulder disability is manifested by minimal asymmetry of the trapezius and supraspinatus muscles, very minimal scapular winging and incomplete paralysis of the long thoracic nerve; the resulting disability picture most closely approximates moderate impairment of Muscle Group IV due to weakness.

3.  The Veteran has comorbid degenerative joint disease and carpal tunnel syndrome in the left upper extremity that is not related to the service-connected idiopathic brachioplexopathy.



CONCLUSION OF LAW

The requirements for a rating higher than 10 percent for idiopathic brachioplexopathy of the left shoulder are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.56, 4.73, Diagnostic Code 5304 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

Before addressing the merits of the claim on appeal, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2014); 38 C.F.R. § 3.159 (2014). 

The RO provided the Veteran with notice of the elements required to establish entitlement to increased rating by a letter in April 2008.  The same letter advised the Veteran of the respective duties of VA and the claimant in obtaining evidence.  The Veteran had ample opportunity to respond prior to the February 2009 rating decision on appeal.  Thus, VA's duty to notify has been met.

The AOJ also provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The AOJ has obtained medical records from those VA and non-VA medical providers identified by the Veteran as having potentially relevant records.  The AOJ also submitted a request to the Social Security Administration (SSA) for any disability records being held by that agency, but received notice by SSA in February 2009 that no medical records pertaining to the Veteran are on file.  The Veteran has not asserted, and the file does not suggest, that there is any existing evidence that should be obtained before the appeal is adjudicated.

The Board remanded the case to the AOJ in November 2012 for medical examination, which was performed in January 2013; the Board finds that the AOJ substantially complied with the requirements of the remand.  D'Aries v. Peake, 22 Vet. App. 97 (2008), citing Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

Based on a review of the claims file, the Board finds that there is no indication in the record that any additional evidence relevant to the issues to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, the Board finds that the duty to notify and duty to assist have been satisfied and will proceed to the merits of the issue on appeal.

II. Legal Criteria

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran is service-connected for idiopathic brachioplexopathy of the left shoulder, which is a disorder relating to the neural plexus (nerve root) of the brachium (arm).  Because this nerve injury has been manifested by muscular weakness and atrophy, it has been rated as an injury to Muscle Group IV, which in turn relates to the supraspinatus, infraspinatus and teres minor, subscapularis and coracobrachialis muscles.                 

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2013); see also 38 C.F.R. §§ 4.45, 4.59 (2013).
Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  However, pain cannot be the basis for an award under a diagnostic code in excess of the maximum evaluation under that code.  See Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

Evaluation of muscle disabilities is defined in 38 C.F.R. § 4.56.  The Veteran's left shoulder disability is not associated with an open comminuted fracture or with a through-and-through injury, so the provisions of 38 C.F.R. § 4.56(a) and (b) do not apply.  The left shoulder injury is also not associated with a missile wound or other piercing injury resulting in a scar. 

For VA rating purposes, the cardinal signs and symptoms of muscle disability are loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination and uncertainty of movement.  38 C.F.R. § 4.56(c).

The Veteran's left shoulder disability is evaluated under the criteria of 38 C.F.R. § 4.73, Diagnostic Code 5304 (Muscle Group IV), which distinguishes between the major (dominant) and minor (non-dominant) extremity.  The Veteran is shown to be right-handed, so the criteria for the non-dominant extremity apply.  In relevant part, a rating of 10 percent is assigned for moderate disability, a rating of 20 percent is assigned for moderately severe disability, and a rating of 30 percent is assigned for severe disability.  

"Moderate" disability of a muscle group is characterized by record of consistent complaint of one or more of the cardinal signs and symptoms of muscle disability as defined above, particularly lowered threshold of fatigue after average use, affecting the particular functions controlled by the injured muscles.  Objective findings are some loss of deep fascia or muscle substance or impairment of muscle tonus and loss of power or lowered threshold of fatigue when compared with the sound side.  38 C.F.R. § 4.56(d)(2).

"Moderately severe" disability of a muscle group is characterized by record of consistent complaint of cardinal signs and symptoms of muscle disability as defined above and, if present, by evidence of inability to keep up with work requirements.  Objective findings are indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with the sound side.  Tests of strength and endurance compared with the sound side demonstrate positive evidence of impairment.  38 C.F.R. § 4.56(d)(3).

"Severe" disability of a muscle group is characterized by record of consistent complaint of cardinal signs and symptoms of muscle disability as defined above, worse than those shown for moderately severe muscle injuries, and, if present, by evidence of inability to keep up with work requirements.  Objective findings are palpation showing loss of deep tissue or muscle substance or soft flabby muscles in the wound area.  Muscles swell and harden abnormally in contraction.  Tests of strength, endurance or coordinated movements compared to the corresponding muscles of the uninjured side indicate severe impairment of function.  If present, the following are also signs of severe muscle disability: adhesion of scar to one of the long bones, scapula, pelvic bones, sacrum or vertebrae, with epithelial sealing over the bone rather than true skin covering in an area were bone is normally protected by muscle; diminished muscle excitability to pulsed electrical current in electrodiagnostic tests; visible or measurable atrophy; adaptive contraction of an opposing group of muscles; atrophy of muscle groups not in the track of a missile, particularly of the trapezius and serratus in wounds of the shoulder girdle; and, induration or atrophy of an entire muscle following simple piercing by a projectile. 

A shoulder muscle disability may alternatively be rated based on limitation of motion of the arm at the shoulder, under 38 C.F.R. § 4.71a, diagnostic code 5201.  As pertains to the minor appendage, a rating of 20 percent is assigned for limitation of motion to shoulder level, and a rating of 30 percent is assigned for limitation of motion to 25 degrees from the side.  Normal range of motion (ROM) of the arm is abduction and forward flexion from zero to 180 degrees each, and internal and external rotation zero to 90 degrees each; see 38 C.F.R. § 4.71a, Plate I.   Ratings higher than 10 percent are also available when there is ankylosis of the scapulohumeral articulation (diagnostic code 5200), impairment of the humerus (diagnostic code 5202) or impairment of the clavicle (diagnostic code 5203), but the Veteran is not shown to have such conditions.  

Finally, the Veteran is shown to have incomplete paralysis of the long thoracic nerve, which is rated under 38 C.F.R. § 4.124a, diagnostic code 8519.  A rating of zero percent is assigned for mild incomplete paralysis, a rating of 10 percent is assigned for moderate incomplete paralysis and a rating of 20 percent is assigned for severe incomplete paralysis.  For the minor extremity, a rating of 20 percent is also assigned for complete paralysis (inability to raise arm above shoulder level and winged scapula deformity).  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by    the appellant or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

III. Factual Background

The claim on appeal arises from a request for higher rating that was received by VA in April 2008; the Veteran reported therein that his left shoulder condition had worsened.  In that same month he presented to the VA emergency room complaining of depression; physical examination found the upper extremities to be normal, with good motor strength.

In June 2008, the Veteran stated that he had been taking over-the-counter ibuprofen for years and that his left shoulder seemed to be getting weaker; he was having trouble lifting items, opening doors and holding onto objects.

The Veteran had a VA examination of the left shoulder in August 2008, performed by a physician.  The Veteran complained of continued weakness in the left arm and shoulder; he denied numbness or flare-ups.  The only treatment was pain medication twice daily, and the weakness did not interfere with daily activities.  The Veteran was currently employed as a compounder; he reported having moderate difficulty performing his job but being able to compensate.  Physical examination showed 5/5 strength for bilateral abduction of the shoulders, biceps, triceps, wrist extensor muscles and intrinsic hand muscles.  There was some weakness of the left infraspinatus muscle, 4+/5.  Internal and external rotation of the bilateral arms was 5/5.  There was no evidence of atrophy bilaterally but there was mild winging of the scapula.  Sensation was intact and muscle stretch reflexes were 2+.  ROM was bilateral shoulder abduction and flexion zero to 180 degrees without pain, and bilateral internal and external rotation zero to 90 degrees without pain.  Repetitive motion caused no additional limitation due to painful motion, fatigue, weakness or incoordination, and baseline ROM was unchanged.  The examiner continued the previous diagnosis of idiopathic brachial plexopathy of the left shoulder.

Subsequent to the August 2008 VA examination, the Veteran submitted several letters to VA complaining that the examination was "cursory" and that the examiner was focused on the Veteran's positive comments.  The Board notes, however, that the competency of a VA examiner is presumed, absent a showing of some evidence to the contrary.  Hilkert v. West, 12 Vet. App. 145 (1999).

The Veteran had a routine VA physical examination in March 2009 in which he complained of chronic intermittent left shoulder pain, 3-4/10 in intensity, with associated weakness of the left arm.  Examination showed mild tenderness to palpation (TTP) on the suprascapular area and crepitus, but no swelling; there was good ROM and muscle strength (MS).  X-ray of the left shoulder showed no evidence of fracture or subluxation, but mild-to-moderate degenerative joint disease (DJD) was noted in the left acromioclavicular (AC) joint.
 
The Veteran was treated at Jacksonville Orthopedic Institute in April 2009 for his ongoing left shoulder discomfort, which he described as a spasm-like muscle pain that tended to be worse when turning his head to the side.  The Veteran did not report any radiating symptoms from the neck, or any numbness or tingling.  Physical examination showed thin musculature of both shoulders.  There was tenderness over the trapezium muscle on the left.  There was good overall cervical motion and full ROM of both shoulders.  The Veteran reported increased discomfort with resistance in abduction on the left, although good overall strength.  The clinical impression was muscle origin pain in the posterior aspect of the left shoulder.

The Veteran presented to the VA primary care clinic (PCC) in August 2009 complaining of chronic left shoulder pain radiating to the neck.  Examination showed TTP of the suprascapular area; ROM was full but painful.  There was no swelling.  The clinical impression was chronic left shoulder pain.  The treatment regimen was to continue pain medication and begin a muscle relaxant; the Veteran declined physical therapy (PT) because he did not have the time.

The Veteran had a routine VA physical examination in March 2010; the examination report is silent in regard to any complaints relating to the left shoulder.  However, the Veteran presented to the VA PCC in June 2010 complaining of persistent left shoulder pain radiating down the arm, with numbness and tingling; the Veteran stated the pain was 4/10 in intensity and not relieved by any medication.  Examination of the left shoulder showed full ROM but "a little painful;" there was no TTP or swelling.  The Veteran agreed to begin PT and was also provided a heating pad.

The Veteran had a VA neurological consult in June 2010 for the purpose of performing electrodiagnostic study of the left upper extremity (LUE) for entrapment neuropathy versus cervical radiculopathy.  The Veteran reported recent onset of paresthesias radiating from the left shoulder to the mid-forearm.  Motor examination showed no thenar, hypothenar or intrinsic atrophy.  MS was 5/5 for all muscles tested.  Nerve conduction velocity (NCS) study was attempted but terminated due to secondary discomfort; the NCS impression was left median nerve distal latency and amplitudes within normal limits.  Electromyography (EMG) impression was no evidence of electrical instability in all muscles tested.  The overall clinical impression was no electrophysiological evidence consistent with acute cervical radiculopathy involving the LUE and normal left medial motor nerve distal response.  Mild carpal tunnel syndrome (CTS) could not be ruled out, as the remainder of NCS was not performed.  Similarly, the neurologist could not assess for other entrapment or diffuse peripheral neuropathy secondary to the termination of the NCS.

In July 2010, the Veteran had a VA occupational therapy consult due to complaint of LUE numbness and pain from forearm to shoulder, reported as 4-5/10 in intensity.  The Veteran reported he was currently between jobs but had worked for many years in a factory that involved packing, folding and moving large vats/boxes.  Sensory examination was unremarkable and motor strength was 5/5.  A ganglion cyst was appreciated in the left wrist.  The Veteran was noted to sit with forward shoulders, rounded thoracic spine and hyperextended cervical spine, which caused posterior neck pain.  The clinical impression was radial nerve impingement at the cervical spine, with symptoms increased by poor posture; the Veteran's thumb pain appeared to be due to the ganglion cyst, which was probably associated with repetitive movements at work.

The Veteran had a routine VA physical examination in September 2010 in which he complained of chronic left shoulder pain with ROM, rated as 6/10 in intensity but relieved by rest and medication.  Examination of the left shoulder showed no swelling or TTP; there was mild limitation of motion due to pain.  The clinical impression was chronic left shoulder pain.  The Veteran again refused PT, and his pain medication regimen was increased.

Pursuant to the Board's remand, the Veteran had a VA examination in January 2013, which was performed by a physician who reviewed the claims file.  The examiner noted that historically the Veteran had a nerve injury in service that caused some muscle wasting and pain down the arm that lasted several days; the muscle wasting and pain had improved over time but with residual slight weakness of the arm ever since.  The Veteran was unclear as to whether these symptoms had been continuous since service or had occurred within the past five years.  The residuals of the brachial plexopathy had never prevented him from working at jobs that were always physical and sometimes heavy.  The Veteran was noted to be right-handed.  The Veteran reported mild intermittent pain, numbness and paresthesias/dysesthesias in the LUE.  

Examination of the peripheral nerves showed MS normal (5/5) in all movements of the LUE.  Examination showed muscle atrophy, described as minimal asymmetry of the trapezius and supraspinatus muscles with slight loss of the left compared to the right.  Deep tendon reflexes (DTRs) of the LUE were 1+, compared to the normal 2+.  Sensory examination of the LUE was normal.  There were not trophic changes; Phalen's sign and Tinel's sign were both normal.  In regard to nerves, the examiner characterized the radial nerve, median nerve, ulnar nerve and musculocutaneous nerve as "normal," but found mild incomplete paralysis of the long thoracic nerve.  The upper, middle and lower radicular groups were normal.  The examiner also noted very mild left scapular winging.     

The examiner also performed an examination of the musculoskeletal system.  The Veteran reported intermittent left shoulder pain for the past 4-5 years and weakness of the left arm since service.  He denied flare-ups.  ROM of the left shoulder was flexion to 125 degrees with pain at 100 degrees, and abduction to 115 degrees with pain at 95 degrees.  Repetitive movement caused no additional loss of ROM but resulted in less movement than usual, weakened movement and pain on movement. The Veteran demonstrated TTP of the AC joint but no guarding.  MS was 5/5 to abduction and 4/5 to forward flexion.  The shoulder was not ankylosed.   

In regard to neurological findings, the examiner continued the previous diagnosis of left idiopathic brachial plexopathy, and also diagnosed left CTS.  The examiner stated that the Veteran's peripheral nerve condition and/or peripheral neuropathy did not impact his ability to work.  The examiner stated that the Veteran's CTS was not caused by or a result of the service-connected left brachial plexopathy.  The examiner stated that based on the his review of the medical records and medical literature, and on his own clinical experience, the only current residual of the service-related left brachial plexopathy is the asymmetry of the trapezius muscle (slight decrease on the left) and the very mild winging of the left shoulder girdle.  Thus, there is minimal weakness from the service-connected condition.  The pain going down the Veteran's left arm is unrelated to the service-connected condition and is most likely a combination of his left rotator cuff injury, CTS and possible cervical radiculopathy.  The examiner emphasized that CTS has nothing to do with the service-connected brachial plexopathy and clearly has a distinct etiology, probably related to the Veteran's long history of using his hands and arms for heavy physical work. 

In regard to musculoskeletal findings, the examiner diagnosed rotator cuff tear (which occurred in February 2011) and DJD in the left shoulder AC joint.  The examiner stated this disorder resulted in occupational impairment in that it was more difficult for the Veteran to move heavy drums.  The examiner stated that the Veteran's DJD and rotator cuff tear are not likely caused by or a result of the service-connected left brachial plexopathy.  As rationale, the examiner stated that based on the his review of the medical records and medical literature, and on his own clinical experience,  the Veteran's intrinsic left shoulder joint condition is completely unrelated to the service-connected  left idiopathic brachial plexopathy, the only residual of which is minimal left trapezius atrophy and mild winging of the scapula.  This would not have caused the shoulder condition seen on examination.  Compared to the VA examination in 2008, there was a dramatic change in the left shoulder, evidenced by marked ROM changes and pain/weakness consistent with a rotator cuff tear.  This problem appeared to have begun 4-5 years earlier, per the Veteran's history, and is clearly the result of his work over the years that required him to use his upper extremities for heavy lifting and repetitive movements.     

IV. Analysis

Review of the evidence above shows that the Veteran's service-connected left shoulder disability is manifested by atrophy (asymmetry) of the trapezius and supraspinatus muscles with scapular winging.  Rating for musculoskeletal or peripheral nerve disabilities are both appropriate.

Turning first to the criteria for evaluation of muscle injuries, the Board finds that the Veteran's disability more closely approximates "moderate" than "moderately severe" impairment.  See 38 C.F.R. § 4.7.  The VA examiner described the asymmetry as "minimal" and the scapular winging as "very minimal."  The Veteran demonstrated weakness of the supraspinatus muscle during examination in 2008, but such weakness was very mild (4/5) and all other evaluations have shown normal muscle strength of the arm/shoulder.  The Veteran subjectively complains of left arm weakness to a greater extent than that demonstrated objectively on examination, but his complaint of lowered threshold of fatigue after average use is within the category of "moderate" disability defined in 38 C.F.R. § 4.56(d)(2).  Objective findings and tests of strength and endurance throughout the period under review do not demonstrate positive evidence of impairment as required for "moderately severe" disability as defined by 38 C.F.R. § 4.56(d)(3).

Turning next to the criteria for peripheral nerve disorders, the VA examiner in January 2013 found mild incomplete paralysis of the long thoracic nerve.  This is the most probative evidence for assessing the severity of this manifestation.  Such disability is noncompensable (zero percent) under the criteria of 38 C.F.R. § 4.124a, diagnostic code 8519.

Additionally, the VA examiner in January 2013 clearly demonstrated that the Veteran's DJD and CTS, with related pain and loss of motion, are unrelated to the service-connected disability.  In any event, rating the Veteran's disability by analogy under the criteria of 38 C.F.R. § 4.71 would not result in a rating higher than the currently-assigned 10 percent.  Under the applicable rating criteria of diagnostic code 5201, a rating of 20 percent requires limitation of motion to shoulder level (90 degrees or less); the Veteran's measured ROM has consistently been better than shoulder level prior to objective evidence of pain.  Without qualifying limitation of motion, the Veteran's painful motion is appropriately compensated by the current 10 percent evaluation.

In addition to the medical evidence above the Board has carefully considered the lay evidence offered by the Veteran in the form of his correspondence to VA and his statements to various medical providers and examiners.  A layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  Thus, the Veteran is competent to assert that his left arm and shoulder have progressively lost function during the period under review.  However, the degree to which such loss of function may be attributed to the service-connected disability, versus the comorbid and unrelated DJD and CTS, is a complex medical question that is not within the Veteran's competence as a layperson.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Kahana v. Shinseki, 24 Vet. App. 428 (2011).  Rather, it is the province of trained health care professionals to enter conclusions that require medical expertise, such as opinions as to diagnosis and causation.  Jones v. Brown, 7 Vet. App. 134, 137 (1994).

In sum, based on the evidence and analysis above the Board finds that the disability picture associated with the Veteran's service-connected left shoulder disability most closely approximates moderate impairment of Muscle Group IV.  Accordingly, the criteria for evaluation higher than 10 percent are not met at any point during the rating period and the claim must be denied.  Because the preponderance of the evidence is against the claim the benefit-of-the-doubt rule does not apply.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. 49, 54.

The above determination is based upon consideration of applicable rating provisions.  It should also be pointed out that there is no showing that the Veteran's left shoulder disability has reflected so exceptional or unusual a disability picture as to warrant the assignment of any higher evaluation on an extraschedular basis.  See 38 C.F.R. § 3.321(b)(1) (2014).  The symptoms of his disability (muscle and nerve impairment) have been accurately reflected by the schedular criteria.  Without sufficient evidence reflecting that the Veteran's disability picture is not contemplated by the rating schedule, referral for a determination of whether the Veteran's disability picture requires the assignment of an extraschedular rating is not warranted.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).


ORDER

A disability rating in excess of 10 percent for idiopathic brachioplexopathy of the left shoulder is denied.



____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


